                Case 2:20-cv-01064-JCC Document 24 Filed 03/08/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        EDGAR GUERRERO APODACA,                         CASE NO. C20-1064-JCC
10                            Plaintiff,                  MINUTE ORDER
11             v.

12        EATON CORPORATION, a Foreign Profit
          Corporation,
13
                              Defendant.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on the parties’ stipulated motion to permit David
18
     Fitzpatrick and Ryan McDade to intervene pursuant to Federal Rule of Civil Procedure 24(b)
19
     (Dkt. No. 23). Intervenors have an independent ground for jurisdiction, the motion was timely
20
     filed, and there is a common question of law and fact between Intervenors’ claims and those of
21
     Plaintiff Apodaca in the main action. See Blum v. Merrill Lynch Pierce Fenner & Smith Inc., 712
22
     F.3d 1349, 1353 (9th Cir. 2013). The Court therefore GRANTS the motion and PERMITS David
23
     Fitzpatrick and Ryan McDade to intervene.
24
     //
25
     //
26


     MINUTE ORDER
     C20-1064-JCC
     PAGE - 1
            Case 2:20-cv-01064-JCC Document 24 Filed 03/08/21 Page 2 of 2




 1        DATED this 8th day of March 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1064-JCC
     PAGE - 2
